14-3243-cr
United States v. Singletary
 
                                                  In the
                              United States Court of Appeals
                                      For the Second Circuit
                                           ________________ 
                                                        
                                          August Term, 2014 
                                                        
                          (Argued: June 17, 2015             Decided: July 14, 2015) 
                                                        
                                         Docket No. 14‐3243‐cr 
                                           ________________ 
                                                        
                                     UNITED STATES OF AMERICA, 
                                                        
                                                                  Appellant, 
 
                                                —v.— 
                                                    
                                          LAVERNE SINGLETARY, 
                                                    
                                                            Defendant‐Appellee. 
                                           ________________ 
Before: 
                                LEVAL, STRAUB, and RAGGI, Circuit Judges. 
                                           ________________  

           On interlocutory appeal from a suppression order entered in the Western 

District of New York (Geraci, J.; Feldman, M.J.), the United States contends that 

contraband seized incident to arrest was not the fruit of an unlawful initial stop.  

                                                       
                                                      1 
 
We conclude that the challenged stop was lawful under Terry v. Ohio, 392 U.S. 1 

(1968),  in  that  it  was  supported  by  reasonable  suspicion  of  an  open‐container 

violation, evidenced by such articulable, objective facts as defendant’s observed 

(1)  carrying  of  a  beer‐can‐sized  object  (2)  concealed  by  a  brown  paper  bag  and 

(3) held in such a manner as to avoid spillage.    

       REVERSED AND REMANDED. 

                                  ________________ 
                                            
              JOSEPH J. KARASZEWSKI, Assistant United States Attorney, for William 
                    J. Hochul, Jr., United States Attorney for the Western District 
                    of New York, Buffalo, New York, for Appellant. 
               
              JON  P.  GETZ,  Muldoon,  Getz  &  Reston,  Rochester,  New  York,  for 
                    Defendant‐Appellee. 
                                  ________________ 
 
REENA RAGGI, Circuit Judge:  

       The United States appeals from an order of the United States District Court 

for  the  Western  District  of  New  York  (Frank  P.  Geraci,  Jr.,  Judge;  Jonathan  W. 

Feldman,  Magistrate  Judge),  suppressing  drugs  and  a  firearm  seized  incident  to 

the arrest of defendant Laverne Singletary.  See United States v. Singletary, 37 F. 

Supp.  3d  601  (W.D.N.Y.  2014).    The  district  court  concluded  that  the  seized 

contraband was the fruit of an initial unlawful investigatory stop made without 

                                              
                                             2 
 
the reasonable suspicion of criminal activity required by Terry v. Ohio, 392 U.S. 1 

(1968).    In  urging  reversal,  the  government  maintains  that  reasonable  suspicion 

to  investigate  defendant  for  possible  violation  of  a  local  open‐container 

ordinance  was  supported  by  articulable,  objective  facts,  including  defendant’s 

observed  (1)  carrying  of  a  beer‐can‐sized  object  (2)  concealed  in  a  brown  paper 

bag and (3) held in such a manner as to avoid spillage.  We agree and reverse the 

challenged suppression order. 

I.     Background 

       A.     The Challenged Stop and Ensuing Arrest and Seizures1 

       The stop at issue occurred at approximately 10:45 p.m. on October 6, 2012, 

in  the  vicinity  of  Roth  and  Flower  Streets  in  Rochester,  New  York.    Rochester 

Police  Officer  Amy  Pfeffer  was  on  car  patrol  with  Monroe  County  Probation 

Officer  Robert  Masucci,  when  she  saw  a  man,  subsequently  identified  as 




1  The  facts  reported  herein  were  developed  at  a  suppression  hearing  before 
Magistrate Judge Feldman.  The critical issue on this appeal, as it was before the 
district  court,  is  whether  these  facts  were  sufficient,  as  a  matter  of  law,  to  give 
police  officers  reasonable  suspicion  of  criminal  activity  warranting  a  brief 
investigatory stop.  

                                                
                                               3 
 
defendant  Laverne  Singletary,  walking  on  the  sidewalk.2    Pfeffer  proceeded  to 

shine her vehicle’s spotlight on the man because the area had a high incidence of 

violence.    Pfeffer  saw  that  the  man  was  holding  an  object  wrapped  in  a  brown 

paper bag.  Although she could not tell for certain what the object was, she saw 

that  it  was  the  size  of  a  standard  beer  can.    Based  on  seven  years’  police 

experience,  Pfeffer  knew  that  persons  frequently  concealed  open  containers  of 

alcohol  in  brown  paper  bags  because  such  possession  in  public  was  prohibited 

by  local  law.    See  Rochester  Mun.  Code  §  44‐9(C)  (“No  person  shall  possess  an 

open  container  of  any  alcoholic  beverage  in  a  public  place  with  the  intent  to 

consume the beverage in a public place.”).3  Pfeffer further saw that the man was 

holding  the  bag‐wrapped  container  very  steadily,  as  if  to  avoid  spilling  its 

contents.  From the totality of these circumstances, Pfeffer concluded that it was 


2  The two officers had just concluded a “Night Watch” detail, whereby members 
of  the  Rochester  Police  Department  accompanied  probation  officers  on 
unscheduled  visits  to  probationers’  homes.    Singletary  was  not  on  probation  at 
the time of the events at issue. 
 
3  The  ordinance,  which  is  available  at  http://www.ecode360.com/8675322  (last 

accessed  July  6,  2015),  also  creates  a  “rebuttable  presumption”  that  a  person  in 
possession  “of  an  open  container  of  an  alcoholic  beverage  in  a  public  place  .  .  . 
intends  to  consume  the  beverage  in  such  place.”    Rochester  Mun.  Code 
§ 44‐9(E)(1). 

                                                
                                               4 
 
possible  that  the  man  was  violating  the  open‐container  ordinance  and  that 

further investigation was warranted. 

       Bringing  the  police  car  she  was  driving  to  a  halt,  Pfeffer  told  Officer 

Masucci  to  “stop  that  guy,  he’s  got  an  open  container.”    Oct.  10,  2013 

Suppression  Hr’g  Tr.  (“Hr’g  Tr.”)  67.    Both  officers  exited  their  vehicle,  first 

Masucci  and  then  Pfeffer,  whereupon  the  latter  ordered  Singletary  to  stop.  

Singletary  replied,  “Who  me?”  and  quickly  walked  away.    Id.  at  14.    This 

prompted Masucci, who was positioned in front of Singletary, to put his hand on 

Singletary’s  right  shoulder  to  deter  further  movement.    Instantly,  Singletary 

tossed  the  bagged  can  he  was  carrying  behind  him,  pushed  Masucci’s  hand 

away, and proceeded to run from the officers.  As Singletary did so, some of the 

can’s contents spilled on Pfeffer, who could smell that it was, in fact, beer. 

       The  officers  gave  chase,  but  as  they  were  about  to  tackle  Singletary,  he 

stumbled,  such  that  all  three  persons  fell  to  the  ground.    A  struggle  ensued 

before the officers were able to handcuff Singletary and place him under arrest.  

As they lifted him off the ground, the officers observed a handgun at the site of 

the  struggle,  which  they  proceeded  to  seize.    A  search  of  Singletary’s  person 




                                              
                                             5 
 
resulted  in  the  further  seizure  of  thirteen  bags  of  marijuana  found  inside  the 

front pocket of his sweatshirt. 

      B.     Procedural History 

      On April 30, 2013, a federal grand jury in the Western District of New York 

indicted  Singletary  for  possession  of  marijuana  with  intent  to  distribute, 

possession of a firearm in furtherance of a drug trafficking crime, and possession 

of a firearm by a convicted felon.4  See 21 U.S.C. § 841(a)(1), (b)(1)(D); 18 U.S.C. 

§§ 922(g),  924(c).    Singletary  moved  to  suppress  the  physical  evidence  seized 

from  him  incident  to  arrest,  including  the  charged  firearm  and  drugs.    He 

maintained  that  these  seizures  were  the  tainted  fruit  of  an  initial  stop  made 

without reasonable suspicion of criminal activity. 

      After an evidentiary hearing at which only Officer Pfeffer testified as to the 

circumstances  of  the  stop  and  ensuing  arrest  and  seizures,5  Magistrate  Judge 

Feldman filed a report with the district court recommending suppression of the 


4   The  indictment  alleges  that  Singletary  has  previously  been  convicted  of  four 
violent felonies, in 1989, 1998, 2005, and 2009, respectively. 
 
5 A second witness, Public Safety Aide Julie Gulino, authenticated a videotape of 

the incident.  The district court denied Singletary’s motion to suppress the video 
evidence, and that aspect of the court’s decision is not before us on this appeal. 

                                             
                                            6 
 
seized  evidence.    The  report  concluded  that  the  initial  stop  was  supported  by 

only a “hunch” that Singletary was violating the open‐container ordinance when 

walking  down  the  street,  not  the  reasonable  suspicion  demanded  by  Terry  v. 

Ohio,  392  U.S.  1.    See  United  States  v.  Singletary,  37  F.  Supp.  3d  at  611.    The 

report further concluded that because Singletary discarded the bag‐wrapped can 

during an unlawful stop, the beer spilled on Pfeffer as a result could not provide 

untainted  evidence  of  probable  cause  for  Singletary’s  arrest  that  independently 

validated the challenged seizures.  See id. at 611–13. 

       The  government  filed  objections  to  the  report,  which  the  district  court 

rejected  in  its  August  8,  2014  memorandum  adopting  the  report  and 

recommendation in its entirety and ordering suppression of the charged firearm 

and drugs.  See id. at 603–06. 

       The  government  timely  filed  this  interlocutory  appeal.    See  18  U.S.C. 

§ 3731. 

II.    Discussion 

       On  review  of  a  challenged  suppression  order,  we  examine  the  district 

court’s  findings  of  fact  for  clear  error,  while  applying  de  novo  review  to  its 

resolution of questions of law and mixed questions of law and fact, such as the 

                                                
                                               7 
 
existence  of  reasonable  suspicion  to  stop  and  probable  cause  to  arrest.    See 

Ornelas  v.  United  States,  517  U.S.  690,  699  (1996);  United  States  v.  Lucky,  569 

F.3d 101, 105–06 (2d Cir. 2009).  These standards inform our consideration of the 

two  arguments  advanced  by  the  government  in  urging  reversal  of  the 

suppression  order  in  this  case.    First,  the  government  defends  the  initial  stop, 

maintaining  that  it  was  supported  by  reasonable  suspicion  to  think  Singletary 

might  be  violating  Rochester’s  open‐container  ordinance.    Second,  and  in  any 

event, it contends that Singletary’s ensuing actions in discarding the bagged can 

and  fleeing  the  scene  sufficiently  attenuated  any  initial  illegality  and  provided 

independent probable cause for his arrest and the seizures incident thereto.  We 

agree with the first argument and, thus, need not reach the second. 

       A.     Investigatory Stops 

       The Fourth Amendment states that “[t]he right of the people to be secure 

in  their  persons,  houses,  papers,  and  effects,  against  unreasonable  searches  and 

seizures,  shall  not  be  violated.”    U.S.  Const.  amend.  IV.    As  this  language 

indicates, the Amendment’s “ultimate touchstone . . . is ‘reasonableness,’”  Riley 

v. California, 134 S. Ct. 2473, 2482 (2014) (internal quotation marks omitted), “a 

matter generally determined by balancing the particular need to search or seize 

                                              
                                             8 
 
against the privacy interests invaded by such action,” United States v. Bailey, 743 

F.3d 322, 331 (2d Cir. 2014) (collecting cases).  Such balancing usually demands 

that searches be conducted pursuant to judicial warrants supported by probable 

cause,  but  “neither  a  warrant  nor  probable  cause  .  .  .  is  an  indispensable 

component of reasonableness in every circumstance.”  National Treasury Emps. 

Union v. Von Raab, 489 U.S. 656, 665 (1989). 

       In  Terry  v.  Ohio,  the  Supreme  Court  “expressly  recognized  that 

government interests in ‘effective crime prevention and detection,’ as well as in 

officer  and  public  safety  while  pursuing  criminal  investigations,  could  make  it 

constitutionally  reasonable  ‘in  appropriate  circumstances and  in  an  appropriate 

manner’ temporarily to detain a person” to investigate possible criminality even 

in the absence of a warrant or probable cause for arrest.  United States v. Bailey, 

743  F.3d  at  331–32  (quoting  Terry,  392  U.S.  at  22–25).    To  justify  a  Terry  stop, 

there  must  be  “a  reasonable  basis  to  think  that  the  person  to  be  detained  ‘is 

committing  or  has  committed  a  criminal  offense.’”    Id.  (quoting  Arizona  v. 

Johnson, 555 U.S. 323, 326–27 (2009)). 

       This  standard  requires  more  than  a  “hunch”  to  justify  an  investigatory 

stop.    Terry  v.  Ohio,  392  U.S.  at  27.    It  demands  “specific  and  articulable  facts 

                                                
                                               9 
 
which,  taken  together  with  rational  inferences  from  those  facts,”  id.  at  21, 

provide  detaining  officers  with  a  “particularized  and  objective  basis  for 

suspecting  legal wrongdoing,”  United States v. Arvizu,  534  U.S. 266, 273  (2002) 

(internal  quotation  marks  omitted).    The  reasonable‐suspicion  standard  is  “not 

high.”    Richards  v.  Wisconsin,  520  U.S.  385,  394  (1997).    Certainly,  it  is  less 

demanding than probable cause, “requiring only facts sufficient to give rise to a 

reasonable  suspicion  that  criminal  activity  ‘may  be  afoot.’”    United  States  v. 

Bailey,  743  F.3d  at  332  (emphasis  added)  (quoting  Terry,  392  U.S.  at  30);  see 

United States v. Arvizu, 534 U.S. at 273 (collecting cases); United States v. Padilla, 

548  F.3d  179,  186–87  (2d  Cir.  2008)  (stating  that  reasonable  suspicion  requires 

“less  than  a  fair  probability  of  wrongdoing,  and  considerably  less  than  .  .  .  a 

preponderance  of  the  evidence”  (internal  quotation  marks  omitted)).    Thus, 

“conduct that is as consistent with innocence as with guilt may form the basis for 

an  investigative  stop  where  there  is  some  indication  of  possible  illicit  activity.”  

United  States v.  Padilla, 548 F.3d  at  187  (internal  quotation  marks  omitted);  see 

Navarette v. California, 134 S. Ct. 1683, 1691 (2014). 

       An  indication  of  possible  illicit  activity  is  properly  informed  by 

“commonsense  judgments  and  inferences  about  human  behavior.”    Illinois  v. 

                                                
                                              10 
 
Wardlow, 528 U.S. 119, 125 (2000).  And while a reviewing court cannot merely 

defer  to  police  officers’  judgment  in  assessing  reasonable  suspicion,  the  court 

must view the totality of the circumstances through the eyes of a reasonable and 

cautious police officer on the scene, whose insights are necessarily guided by his 

experience  and  training.    See  United  States  v.  Bailey,  743  F.3d  at  332;  United 

States v. Bayless, 201 F.3d 116, 133 (2d Cir. 2000). 

       B.     Singletary’s Initial Stop Was Supported by Reasonable Suspicion 

       Applying  these  principles  here,  we  must  reject  the  district  court’s 

determination  that  Singletary’s  initial  stop  was  unreasonable  because  it  rested 

only  on  a  “hunch”  of  criminal  activity.    See  United  States  v.  Singletary,  37  F. 

Supp. 3d at 605, 611.  A hunch is an “‘inchoate and unparticularized suspicion,’” 

Illinois v. Wardlow, 528 U.S. at 124 (quoting Terry v. Ohio, 392 U.S. at 27), i.e., a 

conclusion  derived  from  intuition  in  the  absence  of  articulable,  objective  facts.  

Here,  however,  the  challenged  stop  did  not  depend  on  intuition  or  inchoate 

speculation.  It was supported by numerous objective facts that, when considered 

in  their  totality,  provided  the  requisite  reasonable  suspicion  to  think  Singletary 

was violating Rochester’s open‐container ordinance, thereby warranting further 

investigation.  See United States v. Arvizu, 534 U.S. at 274–75 (emphasizing that 

                                               
                                             11 
 
“‘totality  of  the  circumstances’  principle”  governs  determination  of  reasonable 

suspicion); accord United States v. Bailey, 743 F.3d at 335–36. 

       First,  Officer  Pfeffer  observed  Singletary  walking  down  a  public  street 

carrying an object that was the “standard size of a beer” can.  Hr’g Tr. at 13.  In 

short, Singletary was plainly carrying not a bag of groceries, his laundry, or the 

trash,  but  what  appeared  to  be  a  container  frequently  used  for  alcohol.    To  be 

sure, a standard beer can is similar in size to a soft drink can, but the law “does 

not demand that all possible innocent explanations be eliminated before conduct 

can be considered as part of the totality of circumstances supporting a reasonable 

basis to believe that criminal activity may be afoot.”  United States v. Bailey, 743 

F.3d at 333; see Navarette v. California, 134 S. Ct. at 1691.  

       Second,  Pfeffer  saw  that  Singletary  was  carrying  the  beer‐sized  can 

wrapped in a brown paper bag.  See Hr’g Tr. at 17.  A reviewing court properly 

views this fact through the eyes of Officer Pfeffer, who knew from experience—

not  simply  from  intuition—that  persons  carrying  open  containers  of  alcohol  in 

public frequently conceal that proscribed activity by covering the containers with 

brown paper bags.  See id.; United States v. Bailey, 743 F.3d at 332; United States 

v.  Bayless,  201  F.3d  at  133.    “[C]ommonsense  judgments  and  inferences  about 

                                              
                                            12 
 
human  behavior,”  Illinois  v.  Wardlow,  528  U.S.  at  125,  are  consistent  with  this 

experience  because  persons  drinking  non‐alcoholic  beverages  have  little  reason 

to conceal them in brown paper bags.  Further, case law confirms the prevalence 

of  the  practice  experienced  by  Pfeffer  among  persons  violating  open‐container 

laws.    See,  e.g.,  United  States  v.  Grote,  629  F.  Supp.  2d  1201,  1204  (E.D.  Wash. 

2009)  (crediting  officer’s  suspicion  that  bottle  wrapped  in  brown  paper  located 

next to driver contained alcohol because “liquor stores typically put such bottles 

in  brown  paper  bags”),  aff’d,  408  F.  App’x  90  (9th  Cir.  2011)  (mem.  decision); 

United  States  v.  Pullen,  884  F.  Supp.  410,  411–12  (D.  Kan.  1995)  (identifying 

reasonable suspicion in case of bottle wrapped in brown paper on car seat), aff’d, 

82 F.3d 427 (10th Cir. 1996) (unpublished table decision); People v. Bothwell, 261 

A.D.2d  232,  234,  690  N.Y.S.2d  231,  234  (1st  Dep’t  1999)  (identifying  probable 

cause in case of bottle partially concealed by brown paper bag); see also United 

States v. Ortiz, No. 06‐CR‐6076, 2007 WL 925731, at *5 (W.D.N.Y. Mar. 26, 2007) 

(citing officer’s knowledge “that paper bags were utilized to conceal the label on 

. . .  alcoholic  beverages”  among  facts  supporting  arrest  for  open‐container 

violation); United States v. McPhatter, No. 03‐CR‐911 (FB), 2004 WL 350439, at *2 

(E.D.N.Y.  Feb.  24,  2004)  (citing  fact  that  bottle  was  “covered  by  a  paper  bag” 

                                                
                                              13 
 
among reasons for crediting officer’s suspicion that it contained beer); cf. Peterec 

v.  City  of  N.Y.,  No.  14‐CV‐309  (RJS),  2015  WL  1027367,  at  *3  (S.D.N.Y.  Mar.  6, 

2015)  (concluding  that  officer’s  suspicion  of  open‐container  violation  based  on 

defendant  carrying  large  can  obscured  by  brown  paper  bag  did  not  amount  to 

probable  cause  because  defendant  voluntarily  showed  officer  can  of  iced  tea).  

Thus, as the Seventh Circuit has observed, “[i]t is not hard to imagine facts that 

could lead an officer to reasonably suspect that [a beer‐can‐sized container in] a 

brown  bag  in  fact  contained  open  alcohol.”    Johnson  v.  United  States,  604  F.3d 

1016, 1022 (7th Cir. 2010) (remanding for factual development of issue).  There is 

no need to “imagine” such facts in this case.  The record provides them. 

       Third,  Pfeffer  saw  that  Singletary  was  carrying  the  brown‐bagged  beer‐

can‐sized  object  in  a  “very  steady”  manner,  as  if  he  “did  not  want  it  to  spill.”  

Hr’g  Tr.  at  17.    The  “commonsense  judgments  and  inferences  about  human 

behavior” to be drawn from such carrying, Illinois v. Wardlow, 528 U.S. at 125, 

provide  reasonable  suspicion  to  think  the  container  was  open  and  contained 

liquid.    In  urging  otherwise,  Singletary emphasizes  that  the  officers  did  not  see 

him  actually  drinking  from  the  bag‐covered  can,  nor  did  they  directly  observe 

him engage in activity proscribed by law.  Neither argument persuades. 

                                                
                                              14 
 
       To  be  sure,  the  inference  that  Singletary  was  carrying  an  open  container 

would  be  stronger  still—indeed,  virtually  certain—if  the  officers  had  seen  him 

drink  from  the  bag‐wrapped  can.    But  reasonable  suspicion  does  not  demand 

certainty,  or  even  probability.    It  requires  only  “specific  and  articulable  facts” 

admitting  a  “rational  inference[].”    Terry  v.  Ohio,  392  U.S.  at  21.    The  rational 

inference of openness to be drawn from the cautious manner in which Singletary 

was carrying the bag‐wrapped can finds support not only in common sense, but 

also  in  actual  experience  as  reflected  in  case  law.    See,  e.g.,  United  States  v. 

Pullen, 884 F. Supp. at 411–12 (concluding that officer reasonably suspected that 

bottle wrapped in brown paper on car seat was open because bottle “looked as if 

it had been carefully placed on the driver’s seat and leaned against the back rest 

so as to prevent spilling”); People v. Bothwell, 261 A.D.2d at 234, 690 N.Y.S.2d at 

234  (rejecting  lower  court’s  holding  that  defendant  could  not  be  arrested  for 

open‐container  violation  where  officer  had  not  seen  him  drink  from  bottle 

partially  concealed  by  brown  paper  bag  and  concluding  that  “the  manner  in 

which defendant held [the bottle] in front of him while engaged in conversation” 

was sufficient to suggest that it “was not empty”).  Thus, we reject the idea that 




                                                
                                              15 
 
reasonable  suspicion  of  an  open‐container  violation  necessarily  requires  an 

observation of someone drinking from the container at issue. 

       Nor  does  reasonable  suspicion  demand  actual  observation  of  a  person 

engaged in prohibited conduct.  This is evident from precedent recognizing that 

reasonable suspicion can arise even where a defendant’s conduct is as consistent 

with innocence as with guilt so long as there is “some indication of possible illicit 

activity.”    United  States  v.  Padilla,  548  F.3d  at  187  (internal  quotation  marks 

omitted).  Indeed, if officers had observed actual prohibited conduct, they would 

have had probable cause to arrest.  It is precisely because reasonable suspicion is 

based on something less that it approves only a brief investigatory stop. 

       Here,  we  conclude  that  the  trio  of  “specific  and  articulable  facts”  just 

discussed,  when  “taken  together  with  rational  inferences”  drawn  therefrom, 

provided  the  detaining  officers  with  a  sufficient  particularized  and  objective 

basis  to  suspect  that  criminal  activity—in  the  form  of  an  open‐container 

violation—was  afoot.    See  Terry  v.  Ohio,  392  U.S.  at  21,  30.    In  such 

circumstances, it was constitutionally reasonable for the officers briefly to detain 




                                              
                                            16 
 
Singletary  in  order  “to  confirm  or  dispel  their  suspicions.”    United  States  v. 

Sharpe, 470 U.S. 675, 686 (1985); see United States v. Bailey, 743 F.3d at 336.6 

       Singletary  submits  that,  even  if  the  stop  was  supported  by  reasonable 

suspicion,  Officer  Masucci  was  not  authorized  by  New  York  law  to  effect 

detentions  unrelated  to  his  probation  or  parole  duties.    We  are  skeptical.    New 

York law authorizes a probation officer to arrest any individual who commits an 

offense  in  the  officer’s  presence,  see  N.Y.  Crim.  Proc.  Law  §§ 2.10(24), 

140.25(3)(a),  and,  thus,  might  well  allow  a  probation  officer  to  conduct  a  brief 

investigatory  stop  when  he  has  reasonable  suspicion  to  think  that  an  offense  is 

being  committed  in  his  presence.    In  any  event,  Masucci  was  not  acting  on  his 

own  in  stopping  Singletary,  but  on  the  orders  of  and  together  with  a  police 

officer whose detention authority Singletary does not, and cannot, question.  We 

6  The  circumstances  here  are  distinguishable  from  those  that  our  sister  circuits 
have  deemed  insufficient  to  give  rise  to  reasonable  suspicion  of  an  open‐
container violation.  See United States v. Williams, 615 F.3d 657, 667–68 (6th Cir. 
2010)  (holding  that  reasonable  suspicion  of  open‐container  violations  by  some 
members of group of people on sidewalk insufficient for reasonable suspicion of 
such violations by other persons in group who were not observed with beverage 
containers);  United  States  v.  Jones,  584  F.3d  1083,  1086–87  (D.C.  Cir.  2009) 
(holding that officers lacked reasonable suspicion to stop individual walking on 
sidewalk carrying large Styrofoam cup in one hand and brown bag under arm in 
vicinity of 15–20 other persons having street party).  Here, by contrast, Singletary 
was himself seen cautiously carrying a beer‐sized can wrapped in brown paper. 

                                              
                                            17 
 
need  not  pursue  this  point  further,  however,  because  constitutional 

reasonableness  does  not  demand  that  a  seizure  comport  with  state  procedural 

law,  and  Singletary  fails  to  show  how  Masucci’s  involvement  implicates 

constitutional  concerns.    See  Virginia  v.  Moore,  553  U.S.  164  (2003);  Whren  v. 

United States, 517 U.S. 806 (1996); accord United States v. Bernacet, 724 F.3d 269, 

277 (2d Cir. 2013) (“Read together, Moore and Whren stand for the proposition 

that  the  Fourth  Amendment  does  not  generally  incorporate  local  statutory  or 

regulatory restrictions on seizures and that the violation of such restrictions will 

not  generally  affect  the  constitutionality  of  a  seizure”  that  is  otherwise 

constitutionally reasonable. (internal quotation marks omitted)). 

       Accordingly,  we  identify  no  Fourth  Amendment  violation  in  the 

challenged stop and, therefore, reverse the order suppressing items seized from 

Singletary incident to his ensuing arrest. 

III.   Conclusion 

       To  summarize,  we  conclude  as  a  matter  of  law  that  the  officers’ 

observations  of  Singletary  walking  down  a  public  street,  carrying  a  beer‐sized 

can wrapped in a brown paper bag, which object he held in a cautious manner so 

as  to  avoid  spillage,  are  articulable,  objective  facts  that  together  provided 

                                             
                                           18 
 
reasonable  suspicion  to  support  a  brief  stop  to  investigate  whether  Singletary 

was  then  violating  a  local  open‐container  ordinance.    Accordingly,  Singletary’s 

ensuing arrest and the seizure of contraband incident thereto were not tainted by 

an  unlawful  stop  warranting  suppression  of  the  seized  items.    We  therefore 

REVERSE  the  district  court’s  suppression  order  and  REMAND  this  case  for 

further proceedings consistent with this opinion. 




                                            
                                          19